         

Exhibit 10.15
Compensatory Arrangements for Non-Employee Directors
In January 2008, the Board of Directors of MicroFinancial Incorporated (the
“Company”) adopted the following annual compensation package for its
non-employee directors:

  •   an annual retainer of $20,000, to be paid at the director’s election
either entirely in shares of stock or 40% in cash and 60% in shares of stock, in
each case with full vesting upon the date of issuance;     •   a cash fee of
$1,250 for meetings, including committee meetings, not held by telephone and not
held on the same day as a full Board meeting;     •   committee meeting fees of
$500 for telephonic meetings and meetings on the same day as Board meetings;    
•   a fee for the Chair of the Audit Committee of $10,000 per year, to be paid
either entirely in shares of stock or 40% in cash and 60% in shares of stock, in
each case with full vesting upon the date of issuance;     •   a fee for the
Chairman of the Board of $20,000 per year, to be paid either entirely in shares
of stock or 40% in cash and 60% in shares of stock, in each case with full
vesting upon the date of issuance;1     •   a stock grant made annually to each
non-employee director valued at $42,000 on the date of grant, with all shares of
stock fully vested upon the date of issuance; and     •   health insurance
benefits for those non-employee directors who elect to participate, with the
cost to be borne partially by the Company, consistent with its past practices.

Committee chairs will decide at the time of any committee meeting whether the
meeting is substantive enough to merit the committee fees described above.
 

1   As amended per Compensation and Benefits Committee recommendation in
May 2008.

 